Citation Nr: 0426912	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-03 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for anxiety disorder for the period prior to April 2, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.  The appellant is the veteran's spouse and 
was appointed as his fiduciary following an April 2, 2003 
rating decision, which determined that the veteran was not 
competent to handle disbursement of funds.

This matter arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an increased evaluation 
for anxiety disorder, evaluated as 10 percent disabling.  By 
rating action dated in March 1998, the 10 percent disability 
evaluation assigned for anxiety disorder was increased to 30 
percent, effective from November 1996.  In April 2004, the RO 
granted a 100 percent schedular evaluation for anxiety 
disorder with an effective date of April 2, 2003.  The 
appellant continued the appeal by expressing disagreement 
with the effective date.  

The veteran and appellant were provided an opportunity to 
present oral testimony before a RO Decision Review Officer in 
July 1998.  A transcript of the hearing has been associated 
with the record.

The Board remanded this matter in October 2001 to obtain 
additional evidence and cure certain procedural defects.  The 
matter was returned to the Board in July 2004 for final 
appellate consideration.


In a statement dated in July 2004, the veteran's 
representative filed a motion to advance the veteran's appeal 
on the docket, pursuant to 38 C.F.R. § 20.900(c).  Review of 
the record shows, however, that this appeal has already been 
placed in an advanced status.  As such, no action has been 
taken on the July 2004 motion.

The issue of entitlement to service connection for 
cardiovascular disability as secondary to service-connected 
anxiety disorder is addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to April 2, 2003, the evidence of record did not 
demonstrate that the veteran's anxiety disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for anxiety disorder, for the period prior to April 
2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9400 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

By a letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased evaluation, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The June 1997 rating decision, January 1998 statement of the 
case (SOC), October 1998 supplemental statement of the case 
(SSOC), May 2001 SSOC, January 2003 SSOC, May 2003 SSOC, and 
June 2004 SSOC collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for a higher 
disability evaluation and earlier effective date for the 
higher rating.  The June 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The medical records have been obtained from the Orlando VA 
Outpatient Center (VAOC) and several private physicians.  
Neither the appellant nor the veteran has identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Records from the veteran's last employer 
have also been obtained.  VA examinations were conducted in 
March 1997, September 1998, December 2002, and March 2004.  
The Board therefore finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Analysis

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2003).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's PTSD is currently rated as 30 percent 
disabling, from November 8, 1996 through April I, 2003, under 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9400 
(2003).  A 30 percent is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. The highest, or 100 percent 
scheduler evaluation, contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted 


when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Service connection for anxiety disorder was granted in April 
1946.  A 10 percent disability evaluation was assigned.  That 
rating remained in effect until the veteran filed his claim 
for an increased evaluation on November 19, 1996.

Evidence received in support of the veteran's claim for an 
increased evaluation includes treatment records from the 
Orlando VAOC.  The records show that the veteran was followed 
on a periodic basis for his anxiety disorder.  Significantly, 
the veteran was evaluated in September 1997, at his wife's 
insistence, because of complaints that she and the veteran 
were not getting along.  She said the veteran frequently 
yelled at her.  She stated he was constantly moving around 
and fidgeting with everything around him.  The veteran 
admitted that he would pull threads out of his clothing if 
they appeared loose, and that the clothing would often 
unravel.  He also indicated that he frequently worried about 
simple event, and that he was preoccupied with a upcoming 
surgery.  He was alert, oriented, and goal directed with no 
formal thought or perceptual disorders.  There were no 
cognitive deficits.  Memory retention and recall were good.  
The veteran denied hallucination, delusions, and homicidal 
and suicidal ideation.  The impression was generalized 
anxiety disease.  

A February 1998 treatment note indicated that the veteran 
continued to work, and that he reported being out of the home 
for most of the day.  He stated that his wife said things 
about him that were not true.  The examiner noted that the 
veteran was alert and oriented.  There was no evidence of 
thought disorders.  Mild depression was noted.  Similar 
findings were made in May, June, and August 1998.  

Records from several private physicians have also been 
reviewed.  At a September 1998 psychiatric evaluation 
conducted by R. Birkmire, M.D., the veteran was again 
reported to be engaging in unusual activity.  His wife stated 
that he would dismantle watches and unravel fabrics in the 
house.  The veteran, however, said he did not remember doing 
such things.  On examination, he was alert and fully 
oriented.  His mood was euthymic.  His affect was broad-
ranged.  He had several tics, both vocal and muscular.  He 
appeared somewhat anxious.  There were no psychotic symptoms.  
He denied any suicidal ideation.  His insight and judgment 
were intact.  He was independent in his activities of daily 
living.  His long-term and short-term memories were grossly 
intact.  The impression was rule-out obsessive-compulsive 
disorder (OCD) and rule-out dementia.  The veteran was 
assigned a score of 55/70 on the GAF Scale.

G.S. Horn, M.D., conducted a neuropsychological examination 
in December 1998 for the purpose assessing the veteran's 
cognitive strengths and weakness and assisting in diagnosing 
his condition.  His recent history of engaging in unusual 
behavior, such as constant foot agitation, sucking on his 
hand, and pulling apart clothing, was discussed.  Several 
clinical tests were performed.  The impression was that the 
veteran demonstrated cognitive difficulties suggesting the 
presence of central nervous system difficulties.  The 
testing, however, was inconclusive as to the etiology of 
these difficulties.  Dr. Horn indicated that the veteran's 
test profile and history argued against disorders that were 
degenerative such as dementias.  There was no evidence of 
acute medical instability, which argued against neoplasms, 
large vessel cerebrovascular accidents, head trauma, and/or 
metabolic disturbances.  The veteran's reported history of 
hypertension did, however, predispose him to subcortical 
white matter disease changes.  The diagnoses were cognitive 
disorder, NOS; anxiety disorder, NOS; and tic disorder, NOS 
(rule out).

A report of a CT scan conducted in July 1999 showed that the 
veteran had mild age-appropriate atrophy of the brain without 
mass or abnormal enhancement.  There were also small 
proteinaceous bilateral frontal subdural hygromas, which 
could represent sequela of prior infection or trauma.

In a statement dated in July 2001, A.V. Joseph, M.D., 
reported that the veteran was under his care.  He stated the 
veteran had dementia and Tourette's syndrome.  He said the 
veteran was 100 percent disabled as a result of those 
conditions.  Similar statements were received from Dr. Joseph 
in March 2002 and March 2003.  However, in addition to 
Tourette's syndrome and dementia, he stated that the 
veteran's unemployability was also the result of anxiety.  

A September 2003 statement from S. Joseph, M.D., was 
associated with the claims folder.  Dr. Joseph stated that 
the veteran was suffering from generalized anxiety disorder, 
which he attributed to his combat experience in World War II.  
Given that his anxiety was precipitated by his war 
experience, Dr. Joseph recommended that the veteran be 
considered for a disability rating higher than 30 percent.  
He said the veteran was 100 percent totally disabled and 
unemployable.

Dr. A.V. Joseph reported in November 2003 that the veteran 
suffered from cerebrovascular disease with lacunar 
infarction, Tourette's syndrome and dementia.  He said the 
veteran's memory had deteriorated over the past two years.  
He said the veteran had severe short-term and recent memory 
loss, and that his attention and concentration were severely 
impaired.  He said he did not anticipate any improvement in 
the veteran's neurological status.  No findings were made 
with regard to anxiety disorder.

A VA Form 21-4192 (Request For Employment Information In 
Connection With Claim For Disability Benefits), dated in July 
2002, was received from the veteran's former employer.  It 
was indicated that the veteran last worked on December 11, 
2001.  No indication was given as to why the veteran's 
employment was terminated.

Also for consideration are the reports of VA psychiatric 
examination conducted in March 1997, September 1998, December 
2002, and March 2004.  At his March 1997 examination, the 
veteran reported working for the Post Office for 23 years 
until he retired in 1987.  He complained of having a problem 
with his "nerves" since the war.  He said he did not like 
violence, and that he avoided war movies.  He denied 
nightmares, intrusive memories, depression, and suicidal 
ideation.  He described a startle response and periods of 
extreme anxiety.  The veteran's wife described "crazy 
behavior," which included tearing buttons off clothing and 
repeatedly locking doors.  On mental status evaluation, the 
veteran was well groomed and dressed.  His speech was 
coherent, logical, and goal directed.  There was no flight of 
ideas or looseness of associations.  He was extremely anxious 
and somewhat agitated and fidgety throughout the interview.  
His affect was appropriate and he displayed a full range.  He 
clearly minimized symptoms.  The veteran's attention and 
concentration were fair.  His memory was fair.  There was no 
evidence of psychosis, auditory, visual, or tactile 
hallucinations, delusions, or paranoia.  The diagnosis was 
anxiety disorder not otherwise specified.  A score of 51 was 
assigned on the GAF Scale.

At his September 1998 examination, the veteran complained of 
increased anxiety associated with mood irritability, 
decreased concentration ability, and fragmented sleep.  He 
was unable to identify any specific stressor to the anxiety 
episodes.  He said he did not get along with his wife, and 
that he had few friends.  He said he was currently 
unemployed.  The veteran was alert and cooperative.  There 
was increased psychomotor activity.  His speech was normal.  
He showed good eye contact.  His mood was anxious and affect 
was within full range.  He denied suicidal or homicidal 
ideations.  There was no evidence of hallucinations, 
delusions, or paranoid thinking.  He was able to concentrate 
and was fully oriented.  The impression was anxiety disorder, 
not otherwise specified.  A score of 70 was assigned on the 
GAF Scale.

At the December 2002 examination, the veteran's wife reported 
that the veteran had had seven "mini-strokes" since his 
1998 examination.  The veteran said that he felt his anxiety 
was under control.  His wife did not agree.  She said he was 
"fairly rambunctious," and that he had given up driving 
because it was nerve racking.  She added that he had been 
diagnosed as having dementia in 1997.  On mental status 
evaluation, the veteran was well dressed and groomed.  He was 
cooperative and maintained good eye contact.  Speech was slow 
and tremulous.  There were many involuntary limb and facial 
movements.  His mood was euthymic with a full range of 
affect.  While he was very focused on the war, the veteran's 
thought process was fairly organized.  He denied suicidal or 
homicidal ideation.  There was no evidence of hallucinations 
or delusions.  Insight was poor and judgment was limited.  
Memory was also adversely effected.  The diagnosis was 
anxiety disorder, not otherwise specified, and vascular 
dementia.  The veteran's score on the GAF Scale was 58.  The 
examiner noted that the veteran appeared to be "doing about 
the same" with his anxiety since his 1998 examination.  
However, since that time, he observed that the veteran had 
developed a vascular dementia.  He said that the veteran was 
minimally to moderately affected by his anxiety disorder.  He 
added that the veteran was not competent for VA purposes.

At his examination on March 12, 2004, the veteran was noted 
to be receiving care for stress disorder, lacunar infarcts, 
Tourette's syndrome, and dementia.  The veteran's wife said 
he was having increased difficulty with anxiety and temper 
outbursts.  The veteran was alert, anxious, and tremulous, 
but cooperative.  He was casually attired and reasonably 
groomed.  His affect was restricted.  His mood was anxious 
and dysphoric.  Speech was dysphasic.  Eye contact was fair.  
The veteran's thought processes were limited but largely 
logical and mostly relevant.  Insight and judgment were poor.  
Recent, intermediate, and remote memory was impaired.  
Attention and concentration were also impaired.  Thought 
content was probably without psychotic features.  The veteran 
denied suicidal or homicidal ideation.  

The diagnosis was general anxiety disorder, most likely post-
traumatic stress disorder (PTSD) and beginning vascular 
dementia, Tourette's.  A score of 45 was assigned on the GAF 
Scale.  The examiner observed that it was well known that the 
symptoms of PTSD became worse when an individual became 
physically limited such as by a stroke or dementia.  In this 
regard, he stated that the veteran's anxiety disorder had 
become significantly worse, and that there was no doubt that 
his non-service-connected disability (notably dementia) had 
aggravated his condition.  He indicated, however, that it was 
not possible to limit the veteran's GAF score to only his 
service-connected anxiety disorder.  He stated the veteran 
was unemployable as a result of his anxiety disorder.  He 
said the veteran was unable to take care of himself, and that 
he was completely disabled.

The Board finds that the veteran filed an claim for an 
increased rating in November 1996.  However, it was not 
factually ascertainable that the symptoms of the veteran's 
anxiety disorder warranted more than a 30 percent rating for 
the period prior to April 2, 2003.  The evidence did not show 
the veteran's anxiety disorder symptoms to more closely 
approximate the criteria for the next higher rating, of 50 
percent, let alone a 100 percent schedular rating.  While the 
veteran's GAF score was reported as being in the 58 at his 
December 2002 examination, which is indicative of moderate 
symptoms, the report of that examination also clearly 
indicated that the veteran was only minimally to moderately 
affected by his anxiety disorder.  Moreover, the examiner 
indicated that the veteran's anxiety disorder had remained 
the same since his September 1998 examination.

Further, for the period prior to April 2, 2003, the Board 
finds the symptoms of the veteran's anxiety disorder did not 
result in symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory impaired judgment; impaired abstract thinking; 
and disturbances of motivation.  Limited judgment, memory 
deficits, and impaired speech were noted at the veteran's 
December 2002 examination.  Nevertheless, the examiner 
appeared to attribute these problems to the veteran's 
recently developed vascular dementia, which she noted was not 
present at his 1998 examination.  The Board recognizes that 
the March 2002 statement from Dr. A.V. Joseph indicated that 
the veteran was unemployable due to Tourette's syndrome, 
anxiety, and dementia.  However, in his November 2003 
statement, Dr. Joseph indicated that the veteran's recent 
problems with memory loss and attention and concentration 
impairment were the result of his cerebrovascular disease 
with lacunar infarction, Tourette's syndrome and dementia, 
which are all non-service connected disabilities.  The Board 
finds the reports by Dr. Joseph to be less probative than 
other evidence of record, including the VA examination 
reports previously discussed.  The VA examination reports 
included a review of the claims folder including all medical 
evidence of record.  They took into account his overall 
psychological status and concluded that his service-connected 
anxiety disorder had a minimal to moderate affect on his 
ability to function.  Indeed, convincing evidence indicating 
that the veteran's anxiety disorder had worsened was not 
presented until the March 12, 2004 examination report.  

The record shows that the RO assigned the effective date of 
April 2, 2003 for granting the 100 percent schedular rating 
for anxiety disorder.  The RO used this effective date 
because it was the same date that the veteran was found to be 
incompetent for VA purposes.  However, the rating decision 
that found the veteran to be incompetent did not 
differentiate between the symptoms of his service-connected 
and non-service-connected disabilities.  The first convincing 
evidence supporting a disability evaluation in excess of 30 
percent for anxiety disorder is March 12, 2004.  This was the 
date of the VA examination that indicated that the symptoms 
of the veteran's anxiety could not be distinguished from his 
non-service-connected cognitive disabilities.  The 
examination also established that the symptoms of the 
veteran's anxiety disorder had significantly worsened, and 
that he was unemployable as a result of his anxiety disorder.  
Prior to March 12, 2004, it was not factually ascertainable 
that a disability rating in excess of 30 percent was 
warranted.  

In conclusion, the Board finds that the evidence of record 
did not factually show that an increase in the veteran's 
service-connected anxiety disorder warranting a disability 
evaluation in excess of 30 percent prior April 2, 2003.  The 
controlling statute and regulations clearly provide that 
entitlement to an increase rating will be date of claim or 
the date when entitlement arose, whichever is later.  
Evidence to support the award of an effective date earlier 
than April 2, 2003 has not been presented.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for anxiety disorder for the period prior to April 2, 
2003 is denied.


REMAND

By a rating action dated in February 2004, the RO denied 
service connection for a heart condition, which included a 
finding that there was no secondary relationship between the 
veteran's heart condition and his service-connected 
disabilities.  That same month, the appellant submitted a 
statement that identified itself as being a notice of 
disagreement with February 2004 rating action.  See 38 C.F.R. 
§ 20.201 (2003).  The appellant argued that service 
connection for a heart (cardiovascular) disability was 
warranted on a secondary basis.  On review of the claims 
folder, a statement of the case (SOC) has not been furnished 
regarding this issue.  As provided in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), a remand is in order so that a 
SOC addressing this claim can be issued.

Accordingly, the issue of entitlement to service connection 
for cardiovascular disability as secondary to service-
connected anxiety disorder is remanded for the following 
additional action/development:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to service connection for 
cardiovascular disability as secondary to 
service-connected anxiety disorder.  The 
appellant should be advised that she may 
perfect her appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. 
§ 20.302(b) (2003), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

If an appeal is perfected on the above issue, that issue 
should then be certified for the Board's appellate review, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO; however, the appellant is hereby advised 
that she has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



